         Case 6:04-cr-10174-JWB Document 180 Filed 07/23/21 Page 1 of 4




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS



UNITED STATES OF AMERICA,

                      Plaintiff,

v.                                                         Case No. 04-10174-JWB

BRUCE SEARS,

                      Defendant.


                                 MEMORANDUM AND ORDER

        This matter is before the court on two motions for reconsideration by Defendant (Docs.

171, 172) and his “motion for excusable neglect.” (Doc. 173.)        The government has filed a

response.   (Doc. 175.)    Defendant has also filed a supplement to one of the motions for

reconsideration.   (Doc. 179.)     For the reasons stated herein, Defendant’s first motion for

reconsideration (Doc. 171) and his motion for excusable neglect (Doc. 173) are DENIED.

Defendant’s motion for reconsideration (Doc. 172) is GRANTED to the extent stated in this order.

       I. Background

       In 2004, Defendant was convicted on four counts relating to an armed robbery. Based on

the Three Strikes Statute, 18 U.S.C. § 3559(c)(1), Defendant was sentenced to a mandatory term

of life imprisonment. See United States v. Sears, 836 F. App’x 697, 698 (10th Cir. 2020). Since

then, Defendant has filed a multitude of post-conviction motions, including one or more motions

under 28 U.S.C. § 2255 and, more recently, a motion “for audita querela” (Doc. 165) and a motion

(Doc. 167) for sentence reduction under 18 U.S.C. § 3582(c)(1)(A).
         Case 6:04-cr-10174-JWB Document 180 Filed 07/23/21 Page 2 of 4




        The district judge to whom the recent motions were assigned dismissed them, finding the

motions were in substance second or subsequent requests for relief under 28 U.S.C. § 2255, such

that district court jurisdiction was lacking absent a certification by the Tenth Circuit pursuant to

28 U.S.C. § 2255(h). (Doc. 170 at 1.) As the judge accurately noted, Defendant has on more than

one occasion attempted to avoid the limitation on successive § 2255 motions by attaching different

labels to motions attacking his conviction and sentence. (Id.)

        Defendant now asks for reconsideration of the foregoing ruling. In Doc. 171, he argues

the court erroneously characterized his motion for writ of audita querela (Doc. 165) as a § 2255

motion. In Doc. 172, he argues the court erroneously characterized his motion for sentence

reduction (Doc. 167) as a § 2255. The court is not persuaded that it was error to dismiss Doc. 165

for lack of jurisdiction, but it is persuaded that the court misunderstood the basis for Defendant’s

argument in Doc. 167 for a sentence reduction, such that it should not have been dismissed for

lack of jurisdiction.

        II. Analysis

        A motion to reconsider may be granted when the court has misapprehended the facts, a

party's position, or the law. United States v. Christy, 739 F.3d 534, 539 (10th Cir. 2014) (citing

Servants of Paraclete v. Does, 204 F.3d 1005, 1012 (10th Cir. 2000)). See also D. Kan. R. 7.3 and

Fed. R. Civ. P. 59 & 60 (authorizing relief in certain circumstances, including mistake).

        Defendant’s motion for audita querela (Doc. 165) clearly attacked the validity of his

sentence and was properly dismissed by the court as a successive motion under § 2255. See Doc.

165 at 1 (Defendant arguing “he is entitled to relief under a series of cases culminating in the Tenth

Circuit’s landmark decision in United States v. Nicholas, 686 F. App’x 570 (10th Cir. 2017) which

… render[s] the judgment of his sentence infirm.”) As the Tenth Circuit pointed out while



                                                  2
         Case 6:04-cr-10174-JWB Document 180 Filed 07/23/21 Page 3 of 4




rejecting a nearly identical prior attempt by Defendant to invoke audita querela, regardless of how

a motion is labeled it must be treated as a § 2255 if it asserts a federal basis for relief from the

movant’s conviction or sentence. United States v. Sears, 836 F. App’x 697, 699 (10th Cir. 2020).

The court accordingly denies the motion for reconsideration in Doc. 165.

       Defendant’s motion for sentence reduction in Doc. 167, however, did not argue that his

conviction or sentence was invalid or unlawful. Rather, it argued the change in the law represented

by Nicholas meant there was now a large disparity between the sentence he received and the

sentence he would be facing for such offenses under current law and guidelines. (Doc. 167 at 5-

6.) Defendant argued this was an extraordinary and compelling reason for granting a reduction

under § 3582(c)(1)(A). (Id. at 7.) He further argued that Defendant’s personal circumstances

warranted a reduction. (Id. at 8-9.) Unlike every other prior motion Defendant filed in this case –

including a prior motion citing § 3582(c)(1)(A)(i) (Doc. 153) – this one did not argue that the

sentence was invalid or unlawful. Accordingly, the court is persuaded that Doc. 167 should not

have been considered a successive § 2255 motion.

       III. Conclusion

         Defendant’s first motion for reconsideration (Doc. 171) is DENIED. Defendant’s second

motion for reconsideration (Doc. 172) is GRANTED. The court VACATES that portion of the

prior order (Doc. 170) dismissing Defendant’s motion for sentence reduction (Doc. 167). The

court will reconsider Doc. 167 as a motion for sentence reduction under § 3582(c)(1)(A). The

government is granted 30 days from the date of this order to file a response to the motion.

Defendant is granted 14 days thereafter to file a reply.




                                                 3
         Case 6:04-cr-10174-JWB Document 180 Filed 07/23/21 Page 4 of 4




       Defendant’s motion for excusable neglect (Doc. 173), which seeks leave to file the above

motions for reconsideration out of time, is DENIED AS MOOT as the government has not argued

that the motions to reconsider are untimely.

       IT IS SO ORDERED this 23rd day of July, 2021.



                                               _____s/ John W. Broomes_________
                                               JOHN W. BROOMES
                                               UNITED STATES DISTRICT JUDGE




                                                 4
